                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


 BENJAMIN ARCHULETA,
                                                     ORDER ADOPTING REPORT AND
                                                         RECOMMENDATION
                Plaintiff,

        v.                                                    Case No. 2:17-CV-155

 UTAH WORKER COMPENSATION
 FUND, et al.,                                               Judge Clark Waddoups

                Defendants.                             Magistrate Judge Evelyn J. Furse



       This case was assigned to United States District Court Judge Clark Waddoups, who then

referred it to United States Magistrate Judge Evelyn J. Furse under 28 U.S.C. § 636(b)(1)(B). On

February 25, 2019, Judge Furse issued a Report and Recommendation (ECF No. 9),

recommending that the court dismiss this action without prejudice for failure to state a claim

upon which relief can be granted. Plaintiff filed no objection to the Report and Recommendation.

After having reviewed the file de novo, and for the reasons stated by Judge Furse, the court

hereby APPROVES AND ADOPTS Judge Furse’s Report and Recommendation in its entirety.

Accordingly, this action is hereby DISMISSED WITHOUT PREJUDICE.


       DATED this 1st day of May, 2019.

                                                        BY THE COURT:



                                                         ______________________________
                                                         Clark Waddoups
                                                         United States District Court Judge
